OFFICE OF THE ATTORNEYGENERAL   OFTEXAS
                 AUSTIN
                                                                    6339



Bon6rabl8 'i'.
             K.      Trhble,   Page   8




              “!I30 truatoe ~.r*lQrrQa
                                   -.._ to abore oan qualify
         as 8 taxpayer In ~HQ AIStrlOt.w
          Aa indicated from thr  statute qwted in your ra-
quest, no pbraon shall be truater unl~aa, amolrgother things
required In the statute,that parson is *a qualirlsd voter
In said diatrlot.” Troa the foot@ glron in ?our request,
It IS obtloua that the oandldate  ior tM oifiee of truater
of a aOmnon sahool dlatrlot doea not hold a poll tu nodpt
for the Jeer 1940 pal6 oa or before Pobruary 1, 1941.
         Artlalo 8955, of V~nkori*a Qvil Statutes, glroa
thQ qualifioationafor totlag as rollowa:
               +%rery pQraon subjeat to none or the fore-
         going   diaqualifioatiom     rho shall have attaiaaU
         the a@ of twtity-oneand who shall be a oitlam
         or tb United Statoa, and who slmll bra roalU#a
         in this    State   one year next preoodi    alls106tlon,
         and the last six months within tha d    Irratriot or
         aounty in whioh he or ahe offers to tote, shall
         be doaaQQ a qualiflsdQlQeto*. The Qlootora
         living la en unorganiredaounty ui? rote at ea
         eleotion preoinot in the oountf to rhlob auah
         ocmty is attaohad for jrdiaial purpona; pro-
         vided that any voter      who la aubjaot to pay a
         poll tax under the 3aw8 o? this Ptats or ordln-
         an008 of any oity or town in thi8 &at@, ahall
         have paid oaid tar kBwo offering        to vote at
         any Ql,lsotlon    is thlr State aad hOl48 a moelpt
         showing,that said ~0x1 tu war paid before the
         rlrat day of lrebmcry nQst prsoe4lng such elao-
         tion$ and, If said voter la lrampt imm paYIS&
         a poll tax and mafAoe in a city of ten thou-
         sand inhabitantsor mora, hQ or aho must prO-
         oum a aQrtlflaSteahowiag his or bar exe!aptions,
         aa mqulmd by thir title. . . .*
          Arttale 8989, KQrired Civil Statutes of lbxas,
19i38,provihesr
              "A poll tar ahaIl bs 0OlleotQUr3m every
         person bQtWeQn the ages of twontpOJiQ aad 8ixty
         year4 who raSldQ4 in thir StatQ On the first
         day of January pmeeding   it8 levy, Xndia~8 &Ot
                                                               640


Honorable T. I(.Trfmble, Pw     2



       taxed, pereona Inaano, blind, aear and dumb,
       and~thosewho have loat a hand or foot, or per-
       renently dirablod, lxoeptmd. It ahellbe paid
       at any time between the firat Bay of Oo%ober
       and ttieriret day or February rollowing; aad
       the pereon I&UI he pays it, 8heU be entitled
       to his pal tax.raoolpt,   aven if hia other taxes
       am unpaid.*
              In    bur
                 Oplnloa No. O-1220, this departmantheld
that   in   order a prron
                     ror   to be exempt ?ron tho payment oi
a poll tax, levled as of January 1, MS@, payable betma
Ootobar 1 1959, and February 1, 1940, and ior the p~mon
to ti entltlad to rote during the year 1940, he must ham
been rixty yeara of age, or over, beior8 January 1, 1989,
and, therefore,a person who hors    60 vura of age in
Ootober, 1989, murt have duly pdd a poll tax in order to
be ei&ltled to rote in a July, 1940, primary eleotion. Wo
are enoloalng a bopy oi that opiaion for your oonaidsratlon.
           Under the prorlsloxuoi the above quotad atatutaa
and the opinion rsferrbd to, we am or thr opinion t&St the
person lnqulrad about ir not entitled to aa oxoaptlon f'mm
tbapaymlBJlt&  polltur
           You are, thrnforo napootfuIlj adviard that, \mdor
the faota au?mAttod by you In your rsquart, a omdldato for
the oiiioe of truatoe or a oomon rohool Ulatrlot la net
qualiiladto mrvo se a truatoa of lu6h demon aehool dlatr5.ot
for the rsaaton that he is not a qud.irlad Voter la aai0 &a-
trlot as requfnd by the grovia5mu of nrtlalo 2l45, BeTiaed
Civil 8tatuton of lkxaa, 1925.
                                    Tour* very truly




                                                Aeaiatant